Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 1, 2007
between SWANK, INC., a Delaware corporation with an address at 90 Park Avenue,
New York, New York 10016 (the “Corporation”), and ERIC P. LUFT, residing at 15
Fenimore Lane, Huntington, New York 11743 (“Employee”).

        W I T N E S S E T H:

        WHEREAS, Employee has been in the employ of the Corporation for more
than 20 years; and

        WHEREAS, Employee and the Corporation are parties to an Amended and
Restated Employment Agreement dated December 18, 2003 (as amended to date, the
“Current Employment Agreement”) and wish to amend certain provisions of the
Current Employment Agreement and to restate the Current Employment Agreement, as
so amended, in its entirety.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Corporation and Employee hereby
agree as follows:

        1.        Employment and Term.

        The Corporation hereby employs Employee, and Employee hereby accepts
employment by the Corporation, on the terms and conditions herein contained, to
perform the duties described in paragraph 2 for a term (the “Employment Term”)
commencing on March 1, 2007 (the “Commencement Date”) and, subject to the
remaining provisions of this Agreement, ending on February 28, 2010. On February
28, 2010 and on each subsequent February 28, 2010 (or February 29 in the event
of a leap year), the Employment Term, as previously extended, if applicable,
automatically shall be extended, subject to the remaining provisions of this
Agreement, for an additional period of one (1) year, from and including the next
March 1 to and including the last day of the month of February in the following
calendar year, unless either Employee or the Corporation shall give the other
party not less than thirty (30) days’ written notice prior to February 28, 2010,
or thereafter, prior to the last day of any such subsequent February, as the
case may be, that the Employment Term shall not be so extended. In the event
that either party shall give the other such written notice, the Employment Term,
as previously extended, if applicable, shall not be further extended beyond the
then current expiration date of this Agreement and, except for those provisions
of this Agreement that by their respective terms survive the termination or
expiration hereof, this Agreement shall terminate on such expiration date.

--------------------------------------------------------------------------------

        2.        Duties.

        (a)        During the Employment Term, Employee shall serve as President
of the Corporation. Employee will perform such duties and responsibilities as
from time to time shall be designated in good faith by the Corporation’s Chief
Executive Officer and/or its Board of Directors, which duties and
responsibilities shall be consistent with his duties and responsibilities prior
to the date hereof in his capacity as a Senior Vice President of the
Corporation. Employee shall report to, and shall be subject to the direction and
supervision of, the Corporation’s Chief Executive Officer and the Board of
Directors of the Corporation. Employee shall serve the Corporation faithfully
and to the best of his ability and will devote his full business time and
attention to the business and affairs of the Corporation and its subsidiaries
except during vacation periods and periods of illness or incapacity.

        (b)        The Corporation and Employee acknowledge and agree that,
while the duties of Employee under this paragraph 2 are presently intended
primarily to be performed at the Corporation’s offices located in the
metropolitan New York City area (presently 90 Park Avenue, New York, New York
10016), Employee shall spend such time at the Corporation’s other offices,
including those offices located in Massachusetts, and otherwise travel in
furtherance of the business of the Corporation or the performance of Employees
duties and responsibilities hereunder, as the Board of Directors or the
Corporation’s Chief Executive Officer shall deem necessary, in accordance with
past practice.

        3.        Compensation and Benefits.

        (a)        During the Employment Term, in consideration for the full and
complete performance by Employee of his duties and obligations under this
Agreement, the Corporation agrees to pay Employee a salary (“Base Salary”) at
the rate of $154,000, payable in accordance with the Corporation’s regular pay
intervals for its executive officers or in such other manner as shall be
mutually agreeable to Employee and the Corporation. The Corporation’s Board of
Directors may, in its discretion, at any time and from time to time, increase
the Base Salary for Employee and grant Employee other compensation in addition
to that provided for hereby (in that regard, consistent with past practices,
Employee will be considered by the Corporation for a salary increase and annual
bonus compensation at the same time as the other executive officers of the
Corporation are considered for a salary increase and such bonus compensation).
The Base Salary described herein and other amounts payable to Employee hereunder
are, in each case, a gross amount, and Employee acknowledges and agrees that the
Corporation shall be required to withhold, and such Base Salary and other
amounts shall be reduced by, deductions with respect to applicable federal,
state and local taxes, FICA, unemployment compensation taxes and other required
taxes, assessments and withholdings.

        (b)        During the Employment Term, in consideration for the full and
complete performance by Employee of his duties and obligations under this
Agreement, the Corporation also agrees to pay Employee, for each calendar year
during the Employment Term, commission compensation (“Commission Compensation”)
in an amount equal to the greater of (i) $128,000

-2-



--------------------------------------------------------------------------------

or (ii) .5% times Domestic Net Sales (as hereinafter defined) of the
Corporation. The term “Domestic Net Sales” shall mean gross sales made to
customers whose principal executive offices are located in the United States
(“US Customers”), other than sales to customers of the Special Markets division
of the Corporation (“Special Market Sales”) and other than sales to US Customers
that are intended for sale outside the United States or that otherwise
constitute export sales (collectively, “Export Sales”), less, in each case, all
markdowns, discounts, returns, charge backs, discounts and allowances taken or
granted, as the case may be. The determination as to whether a customer is a US
Customer, and/or whether sales constitute Special Market Sales and/or Export
Sales, shall be made in good faith by the Corporation. Commission Compensation
shall be calculated and shall be payable in such manner (including, without
limitation, whether Employee shall receive monthly or other periodic draws
against Commission Compensation), and at such times, consistent with the manner
of calculation, manner and times in connection with the payment of commission
compensation to Employee on the date hereof.

        (c)        During the Employment Term, Employee shall be entitled to
participate in any retirement, medical payment, disability, health or life
insurance and other similar benefit plans and arrangements which may be or
become available to executive officers of the Corporation in general; provided,
that Employee shall be required to comply with the conditions attendant to
coverage by such plans and arrangements and shall comply with, and be entitled
to benefits only in accordance with, the terms and conditions of such plans and
arrangements.

        (d)        Employee shall be entitled to reimbursement for expenses
reasonably incurred by him in furtherance of the business of the Corporation and
in the performance of his duties hereunder, on an accountable basis with such
substantiation as the Corporation may at the time require from its executive
officers.

        (e)        During the Employment Term, the Corporation shall continue to
provide Employee with an automobile consistent with the current arrangement with
Employee and, upon the expiration of the current lease for such automobile, the
Corporation shall lease or otherwise provide Employee with an automobile of
equal value to that currently leased by the Corporation and provided to
Employee.

        (f)        Employee shall be entitled to four (4) weeks vacation in each
year during the Employment Term. Such vacation shall be taken at such time or
times as may be mutually agreed upon by the Corporation and Employee and in
accordance with the vacation policies and procedures for employees of the
Corporation as in effect from time to time.

        4.        Termination for Disability or Death.

        (a)        If, during the Employment Term, in the good faith judgment of
the Corporation’s Board of Directors, Employee shall, because of physical or
mental illness or incapacity, become unable to perform the duties and services
required of him pursuant to this Agreement for a period of 120 consecutive days
or for a period of 150 days in any 365-day period, the Corporation may, upon
prior written notice given at any time after the expiration of

-3-



--------------------------------------------------------------------------------

such 120-day period or 150-day period, as the case may be, to Employee of its
intention to do so, terminate this Agreement and the Employment Term to such
date as may be set forth in such notice. In case of such termination, Employee
shall be entitled to receive (i) his Base Salary through the end of the month in
which this Agreement and the Employment Term shall be terminated, (ii) accrued
but unpaid Commission Compensation through the termination date, (iii) bonus
compensation, if any, that shall have been awarded to Employee prior to such
termination, but not paid to him prior to such termination, plus (iv) an amount
equal to (a) the sum of the Base Salary and Commission Compensation paid to
Employee for the three-calendar year period ending on December 31 of the
calendar year immediately preceding his death, divided by (b) three (3) (such
amount, the “Severance Base Amount”). The Severance Base Amount provided for in
clause (a)(iv) shall be payable in installments in accordance with the
Corporation’s regular pay intervals for its executive officers or in such other
manner as shall be mutually agreeable to Employee and the Corporation. The
foregoing amounts shall be in addition to amounts, if any, that shall be payable
to Employee upon his illness or incapacity under any disability insurance policy
or other disability plan of the Corporation.

        (b)        If, during the Employment Term, Employee shall die,
Employee’s legal representatives shall be entitled to receive (i) his Base
Salary through the end of the month in which his death shall occur, (ii) accrued
but unpaid Commission Compensation through the date of his death, (iii) bonus
compensation, if any, that shall have been awarded to Employee prior to his
death, but not paid to him prior to his death, plus (iv) an amount equal to the
Severance Base Amount. The Severance Base Amount provided for in clause (b)(iv)
shall be payable in installments in accordance with the Corporation’s regular
pay intervals for its executive officers or in such other manner as shall be
mutually agreeable to Employee’s legal representatives and the Corporation. If
Employee shall die after the Employment Term but during any period in which
Employee shall be entitled to receive amounts under paragraph 5(b) hereof,
Employee’s legal representatives shall be entitled to receive all amounts that
Employee would have been entitled to receive under paragraph 5(b).

        5.        Termination by Corporation; Expiration of the Employment Term;
Change of Control.

        (a)        The Corporation may terminate this Agreement and the
Employment Term, without liability other than for payment of accrued but unpaid
Base Salary and Commission Compensation through the date this Agreement shall
terminate and the Employment Term ends, “for cause.” The term “for cause” shall
mean (i) a willful refusal or failure (after not less than 14 days notice by the
Corporation to Employee that such refusal or failure will result in termination
of this Agreement and the Employment Term) by Employee to perform, to the
satisfaction of the Corporation’s Chief Executive Officer or the Board of
Directors, determined in good faith, any duties or responsibilities assigned to
Employee, (ii) a breach in any material respect by Employee of a term or
provision of this Agreement which is not cured within 14 days after notice of
such breach shall have been given to Employee by the Corporation, (iii) the
commission by Employee of an act involving moral turpitude, dishonesty, theft,
misappropriation of assets, or unethical business conduct, or any other conduct
of Employee

-4-



--------------------------------------------------------------------------------

which materially impairs or harms the reputation, or is otherwise to the
material detriment, of the Corporation, or any of its subsidiaries or
affiliates, or which could reasonably be expected to materially impair or harm
the reputation, or be to the material detriment, of the Corporation or any of
its subsidiaries and affiliates, (iv) the use of illegal drugs or prohibited
substances, (v) excessive drinking which, in the good faith judgment of the
Corporation’s Chief Executive Officer or the Board of Directors, impairs
Employee’s ability to perform his duties and responsibilities hereunder, (vi)
the conviction of Employee of, or the pleading of nolo contendere by Employee
to, any felony, or a misdemeanor involving any of the acts referred to in clause
(a)(iii) above, or the admission by Employee thereto, or (vii) the breach by
Employee of a fiduciary duty or fiduciary obligation to the Corporation or any
of its subsidiaries or affiliates.

        (b)        The Corporation may also terminate this Agreement and the
Employment Term at any time without cause. In the event of such termination and
provided Employee shall not at any time be in violation of paragraph 6 hereof,
the Corporation shall pay to Employee, in lieu of all other compensation from
the Corporation, an amount equal to the sum of (i) the product of (A) $282,000
times (B) a fraction, the numerator of which shall be the number of whole months
in the period from and including the immediately preceding March 1 to and
including the last day of the calendar month immediately preceding the
termination of this Agreement and the Employment Term, and the denominator of
which shall be 12, plus (ii) an amount equal to the Severance Base Amount. The
applicable sums described in the immediately two preceding sentences of this
paragraph 5(b) shall be payable in installments in accordance with the
Corporation’s regular pay intervals for its executive officers or in such other
manner as shall be mutually agreeable to Employee and the Corporation. In such
event, Employee shall also be entitled to receive accrued but unpaid Commission
Compensation through the termination date and bonus compensation, if any, that
shall have been awarded to Employee prior to such termination, but not paid to
him prior to such termination. In the event that the Employment Term shall not
be extended pursuant to paragraph 1 of this Agreement due to the giving of
notice by the Corporation to Employee, the expiration of the Employment Term
shall be considered to be a termination by the Corporation without cause for
purposes of this paragraph 5(b), but in lieu of the sum described above,
Employee shall be entitled to receive only the Severance Base Amount, which
shall be payable in installments as set forth above.

        (c)        Notwithstanding anything contained in this Agreement to the
contrary, in the event that Employee’s employment with the Corporation and/or
its subsidiaries and affiliates shall terminate and he shall be entitled to
receive amounts under that certain Termination Agreement effective January 1,
1999 between the Corporation and Employee (as the same may be amended, modified
or supplemented, and together with any successor agreements, the “Termination
Agreement”), at Employee’s option, Employee shall be entitled to receive either
(i) the amounts, if any, to which he may be entitled under this Agreement in
respect of such termination, or (ii) the amounts to which Employee may be
entitled to receive under the Termination Agreement, but not both amounts.
Employee shall exercise his option by giving the Corporation written notice
thereof in accordance with the terms and conditions of this Agreement not later
than 14 days after such termination; provided, that if Employee shall not give
such notice, Employee shall be considered to have opted for the amounts referred
to in clause (c)(ii) in lieu of the amounts referred to in clause (c)(i).

-5-



--------------------------------------------------------------------------------

        (d)        For a period of fifteen (15) days from and after the
occurrence of a Change of Control (as hereinafter defined) during the Employment
Term, Employee shall have the right, exercisable by written notice to the
Corporation pursuant to this Agreement, to terminate this Agreement. Such
termination shall be effective upon the giving of such notice to the
Corporation. Upon such termination, and in lieu of any other amounts to which
Employee may be entitled to receive from the Corporation, Employee shall only be
entitled to receive payment of accrued but unpaid Base Salary and Commission
Compensation through the date this Agreement shall so terminate. For purposes of
this Agreement, a “Change of Control” shall be deemed to have occurred if both
(1) (i) there has occurred a change in control as the term “control” is defined
in Rule 12b-2 promulgated under the Securities Exchange Act of 1934 as in effect
on the date hereof (the “Exchange Act”); (ii) when any “person” (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), except for any
employee stock ownership plan or trust (or any of the trustees thereof) of the
Corporation, becomes a beneficial owner, directly or indirectly, of securities
of the Corporation representing twenty-five (25%) percent or more of the
Corporation’s then outstanding securities having the right to vote on the
election of directors; (iii) during any period of not more than two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals (other than Employee) who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (1) (i), (ii), (iv), (v), (vi) or
(vii) of this definition) whose election by the Board or nomination for election
by the Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were either directors at the
beginning of the period or whose election or nomination for election was
previously approved, cease for any reason to constitute at least seventy-five
(75%) percent of the entire Board of Directors; (iv) when a majority of the
directors (other than Employee) elected at any annual or special meeting of
stockholders (or by written consent in lieu of a meeting) are not individuals
nominated by the Corporation’s incumbent Board of Directors; (v) if the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the holders of voting securities of the Corporation
outstanding immediately prior thereto being the holders of at least eighty (80%)
percent of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation; (vi) if the shareholders of the Corporation
approve a plan of complete liquidation of the Corporation; (vii) if the
shareholders of the Corporation approve an agreement for the sale or disposition
of all or substantially all of the Corporation’s assets; and (2) John Tulin
shall no longer be the chief executive officer of the Corporation.

        6.        Certain Covenants and Agreements.

        (a)        In consideration of Employee’s employment hereunder, Employee
agrees that during the Employment Term and for a period of (i) one (1) year
after the Employment Term expires or is earlier terminated for any reason other
than a termination without cause under paragraph 5(b), or (ii) six (6) months
after the Employment Term is earlier terminated under

-6-



--------------------------------------------------------------------------------

paragraph 5(b), as the case may be, in each case other than in the event of a
termination by Employee under paragraph 5(d), Employee will not directly or
indirectly (i) solicit, induce or entice for employment, retention or
affiliation, recommend to any corporation, entity or other person the
solicitation, inducement or enticement for employment, retention or affiliation
of, or employ, retain or affiliate with, any employee, consultant, independent
contractor or other person employed or retained by, or affiliated with, the
Corporation, or any of its subsidiaries or affiliates, (ii) engage in any
activity intended to terminate, disrupt or interfere with the Corporation’s or
any of its subsidiary’s or affiliate’s relationship with any customer, supplier,
lessor or other person or entity, or (iii) engage or participate in, or have any
interest in any corporation, person, or other entity, that engages or
participates in any business or activity engaged or participated in by the
Corporation on date of termination of the Employment Term. For purposes of this
paragraph 6(a), Employee will be deemed directly or indirectly to be engaged or
participating in the operation of such a business or activity, or to have an
interest in a corporation, or other person or entity, if he is a proprietor,
partner, joint venturer, shareholder, director, officer, lender, manager,
employee, consultant, advisor or agent, or if he, directly or indirectly
(including as a member of a group), controls all or any part thereof; provided,
that nothing in this paragraph 6(a) shall prohibit Employee from holding less
than two percent (2%) of a class of a corporation’s outstanding securities that
are listed on a national securities exchange or traded in the over-the-counter
market.

        (b)        Employee acknowledges that by his employment he will be in a
confidential relationship with the Corporation and will have access to
confidential information and trade secrets of the Corporation, its subsidiaries
and affiliates (collectively, the “Confidential Information”). Confidential
Information includes, but is not limited to, customer and client lists,
financial information, price lists, marketing and sales strategies and
procedures, computer programs, databases and software, supplier, vendor and
service information, personnel information, operating procedures and techniques,
business plans and systems, and all other records, files, and information in
respect of the Corporation. During the Employment Term and thereafter, Employee
shall maintain the strictest confidentiality of all Confidential Information and
shall not use or permit the use of, or disclose, discuss, communicate or
transmit or permit the disclosure, discussion, communication or transmission of,
any Confidential Information. This paragraph 6(b) shall not apply to (i)
information that, by means other than Employee’s direct or indirect disclosure,
becomes generally known to the public, or (ii) information the disclosure of
which is compelled by law (including judicial or administrative proceedings and
legal process). In that connection, in the event that Employee is requested or
required (by oral question, interrogatories, requests for information or
documents, subpoenas, civil investigative demand or other legal process) to
disclose any Confidential Information, Employee agrees to provide the
Corporation with prompt written notice of such request or requirement so that
the Corporation may seek an appropriate protective order or relief therefrom or
may waive the requirements or this paragraph 6(b). If, failing the entry of a
protective order or the receipt of a waiver hereunder, Employee is, in the
opinion of counsel, compelled to disclose Confidential Information under pain of
liability for contempt or other censure or penalty, Employee may disclose such
Confidential Information to the extent so required.

-7-



--------------------------------------------------------------------------------

        (c)        In the event of a breach or threatened breach by Employee of
any of the provisions of this paragraph 6, the Corporation shall be entitled to
an injunction to be issued by any court or tribunal of competent jurisdiction to
restrain Employee from committing or continuing any such violation. In any
proceeding for an injunction, Employee agrees that his ability to answer in
damages shall not be a bar or be interposed as a defense to the granting of a
temporary or permanent injunction against him. Employee acknowledges that the
Corporation will not have an adequate remedy at law in the event of any breach
by him as aforesaid and that the Corporation may suffer irreparable damage and
injury in the event of such a breach by him. Nothing contained herein shall be
construed as prohibiting the Corporation from pursuing any other remedy or
remedies available to the Corporation in respect of such breach or threatened
breach.

        (d)        If any term or provision of this paragraph 6 shall be held
invalid or unenforceable because of its duration, geographic scope, or for any
other reason, the Corporation and Employee agree that the court making such
determination shall have the power to modify such provision, whether by limiting
the geographic scope, reducing the duration, or otherwise, to the minimum extent
necessary to make such term or provision valid and enforceable, and such term or
provision shall be enforceable in such modified form.

        (e)        Employee shall be deemed to have resigned as a director of
the Corporation effective as of the close of business on the date the Employment
Term and this Agreement shall expire or shall terminate, all without further
action by Employee, the Corporation or any other person or entity, and this
paragraph 6(e) shall be considered to be Employee’s written resignation as a
director of the Corporation.

        (f)        The provisions of this paragraph 6 shall survive the
termination of this Agreement and the Employment Term.

        7.        Employee’s Representations.

        (a)        Employee represents and warrants that he has full authority
and legal capacity to execute and deliver this Agreement and perform his duties
and obligations hereunder and is not under any contractual, legal or other
restraint or prohibition that would restrict, prohibit or prevent Employee from
performing this Agreement and his duties and obligations hereunder.

        (b)        Employee acknowledges that he is free to seek advice from
independent counsel with respect to this Agreement. Employee has obtained such
advice and is not relying on any representation or advice from the Corporation
or any of its officers, directors, attorneys, or other representatives regarding
this Agreement, its contents or effect.

        8.        Assignability.

        This Agreement may not be assigned by Employee or the Corporation
without the prior written consent of the other party. Subject to the foregoing,
all of its terms and conditions shall be binding upon and inure to the benefit
of Employee and his heirs, executors, administrators, legal representatives and
assigns and the Corporation and its successors and assigns.

-8-



--------------------------------------------------------------------------------

        9.        Notices.

        Except as otherwise expressly provided, any notice, request, demand or
other communication permitted or required to be given under this Agreement shall
be in writing, shall be sent by one of the following means to Employee at his
address set forth on the first page of this Agreement and to the Corporation at
its address set forth on the first page of this Agreement, Attention: Mr. John
A. Tulin, Chairman of the Board and Chief Executive Officer, (or to such other
address as shall be designated hereunder by notice to the other parties and
persons receiving copies, effective upon actual receipt) and shall be deemed
conclusively to have been given: (a) on the first business day following the day
timely deposited for overnight delivery with Federal Express (or other
equivalent national overnight courier service) or United States Express Mail,
with the cost of delivery prepaid or for the account of the sender; (b) on the
fifth business day following the day duly sent by certified or registered United
States mail, postage prepaid and return receipt requested; or (c) when otherwise
actually received by the addressee on a business day (or on the next business
day if received after the close of normal business hours or on any non-business
day). A copy of each notice, request, demand or other communication given to the
Corporation by Employee shall be given to William D. Freedman, Esq., Troutman
Sanders LLP, The Chrysler Building, 405 Lexington Avenue, New York, New York
10174. A copy of each notice, request, demand or other communication given to
Employee by the Corporation shall be given to Joel W. Walker, Esq., Breslow &
Walker, LLP, 767 Third Avenue, New York, New York 10017.

        10.        No Waiver by Action, Cumulative Rights, Etc.

        Any waiver or consent from either party respecting any term or provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of either party at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement in no manner shall affect that party’s right at a
later time to enforce any such term or provision.

        11.        Interpretation, Headings.

        The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party. The section
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

-9-

--------------------------------------------------------------------------------

        12. Severability.

        The invalidity or unenforceability of any provision of this Agreement
shall not affect, impair or invalidate any other provision of this Agreement.

        13.        Counterparts; New York Governing Law; Amendments, Entire
Agreement.

        This Agreement may be executed in two counterpart copies, each of which
may be executed by one of the parties hereto, but both of which, when taken
together, shall constitute a single agreement binding upon the parties hereto.
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to any principles of law
or laws that would make the laws of any jurisdiction other than the State of New
York applicable hereto. Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by the party granting the waiver or consent. This
Agreement contains the entire agreement of the parties and supersedes all prior
representations, agreements and understandings, oral or otherwise, between the
parties with respect to the matters contained herein.


[SIGNATURE PAGE FOLLOWS]

-10-



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Corporation and Employee have signed this
Agreement on the date set forth on the first page of this Agreement.

  SWANK, INC.


By: John Tulin
        John Tulin, Chairman of the Board
        and Chief Executive Officer



Eric P. Luft
Eric P. Luft



-11-